--------------------------------------------------------------------------------

Exhibit 10.1
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final



 
COLLABORATION AGREEMENT
 
THIS Collaboration AGREEMENT (“Agreement”) is made this 17th day of November
2008 between ESPRE Solutions, Inc. having a registered office at 5700 West Plano
Parkway, Suite 2600, Plano, TX 75093 (hereinafter referred to as "ESPRE") and
Alcatel-­Lucent USA Inc., having an office at 600 Mountain Avenue, Murray Hill,
NJ, 07974 (hereinafter referred to as "Alcatel-Lucent"). (hereinafter also
collectively referred to as “the Parties” and individually as a “Party”)
 
WHEREAS
 

 
-
Alcatel-­Lucent provides network products, technical infrastructure, network
integration, deployment and professional services;

 

 
-
ESPRE is a media solutions and technology company and provides web based video
conferencing and collaboration solutions;

 

 
-
Alcatel-­Lucent and ESPRE both wish to be able to supplement their respective
product offerings with the other party’s products and services in order to have
the ability to offer integrated products and services solutions in [REDACTED]

 

 
-
Alcatel­-Lucent and ESPRE both wish to collaborate to pursue and accelerate
sales opportunities for solutions in the market segment identified above, as and
when they arise, and desire to define their respective rights and obligations
during the submission of any joint tender or proposal which may arise from said
opportunities;

 
NOW, THEREFORE, in consideration of the above recitals and mutual covenants,
Alcatel-Lucent and ESPRE agree as follows:
 
1. PURPOSE AND PERMISSION TO PROMOTE


1.1
Purpose

 
The purpose of this Agreement is to define the relationship between
Alcatel-­Lucent and ESPRE in support of an integrated solution for [REDACTED]
and the terms and conditions under which the Parties will represent to potential
Customers such relationship in delivering an integrated solution, as well as to
set in place certain expectations between the Parties as to the marketing of
such integrated solutions. Successful results under this Agreement will depend,
in part, on the following:
 

 
(1)
Enabling comprehensive solutions and offers to target accounts;

 
(2)
Establishment of a [REDACTED]

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 1 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
 

 
(3)
Joint product planning and solution [REDACTED] development to offer a
differentiated solution;

 
(4)
Joint end­-to-­end solution integration and validation; and

 
(5)
Reference selling and mutual recommendations leading to future business.

 
1.2
Permission to Promote

 
Pursuant to the terms and conditions of this Agreement, each Party is hereby
permitted to promote, to potential Customers, as defined below, the Parties
intent to jointly support [REDACTED] with each Party furnishing the following:
 
1.2.1
ESPRE: The following list identifies key services and applications that either
exist today or will be added in the future and the related applications ESPRE
can deliver to the market place:

 
 
Ÿ
A suite of web-­based video solution products and services, including VUELive,
VUExpert, VUEShare and VUECast

 
Ÿ
Video compression technologies and solutions

 
1.2.2
Alcatel-­Lucent: The following list identifies key services and applications
that either exist today or will be added in the future and the related devices
Alcatel-­Lucent can deliver to the market place:

 
 
Ÿ
Alcatel-­Lucent network infrastructure products and services that extend into
the home

 
Ÿ
A full solution to the marketplace as it relates to [REDACTED] which will be an
end­ to­ end solution and may include the products and services of additional
parties

 
Ÿ
End-to­-end or master network services integrator through its Global Services
business

 
2. Collaboration on Customer Opportunities and Joint Developments
 
2.1
Collaboration and Customer Opportunities

 
2.1.1
This Agreement is [REDACTED] and entered into by the Parties to facilitate the
ability for Alcatel-­Lucent and ESPRE to work together to jointly develop and
bid solution opportunities for [REDACTED]. This Agreement provides the terms and
conditions which define how each Party will provide the opportunity to the other
Party to propose such Party’s products and services in a full service solution.

 
2.1.2
When appropriate, the Parties will mutually recommend each other’s products as
being advantageous in [REDACTED] to potential Customers. Notwithstanding the
aforementioned, each Party shall have complete discretion in determining
whether, and to what extent, to participate with the other Party in a joint bid
or offer.

 
2.1.3
The Parties agree that, from time to time, additional customer and collaboration
opportunities, other than those anticipated under this Agreement, with each
other and other third parties may be presented by a Party. Each Party agrees to
consider any such opportunity offered by the other Party. Participation will be
at the sole discretion of the Party.

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction

 
Page 2 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final



 
2.2
Joint Developments

 
2.2.1
Pursuant to the terms and conditions of this Agreement, the Parties may
determine to jointly develop and bid [REDACTED]. Such joint development will be
solely pursuant to a joint development agreement that will define the commercial
terms and conditions, including, milestones for delivery, any related costs, and
intellectual property ownership and/or interest rights.

2.2.2
The Parties do not anticipate the creation of any intellectual property under
this Agreement, as set forth in Section 2.2.1. However, if intellectual property
is created under this Agreement, such as for example in developing and
[REDACTED] then it shall be owned as specified below in Sections 9.3, 9.4, 9.5,
and 9.6.



3. Joint Integration and [REDACTED]
 
3.1
Management of Relationship

 
The Parties will meet regularly at such times as mutually agreed upon to review
the [REDACTED] and to decide whether opportunities exist for joint marketing.
 
3.2
Service [REDACTED]

 
The Parties agrees that various consumer services are possible under [REDACTED].
The Parties agree to investigate opportunities to collaborate on ideas leading
to joint service and systems [REDACTED] using both Parties’ products. Any
necessary and agreed upon equipment and expertise to prove such[REDACTED] will
be delivered by the Parties into[REDACTED] housed in Alcatel-­Lucent’s
facilities [REDACTED]. These labs will be used to [REDACTED].
 
3.3
Requirements Sharing and Product Planning

 
The Parties will share product requirements that become understood to the
Parties via the joint service [REDACTED] activities as may be necessary for
interoperability between the products furnished by each Party.
 
3.4
End-­to­-End Service Validation

 
[REDACTED] for Customers will integrate multiple products from ESPRE and
Alcatel-­Lucent, and potentially other vendors as required. The Parties agree to
an end-­to-­end service testing based on mutually developed criteria of
[REDACTED] and access products from Alcatel-­Lucent with end-­user applications
from ESPRE. This includes sharing expertise and prototype applications and beta
releases for validation of interoperability, testing of application robustness
and market research for particular service opportunities.
 
4. Joint Marketing Program, Expenses and Means, Resources and Methods
 
4.1
Joint Marketing Program

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction

 
Page 3 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
 
In support of the marketing effort as envisioned under this Agreement, and as
mutually agreed to by the Parties, the Parties will pursue the following
activities:
 
 
Ÿ
Development and release of a joint press release to gain mutually agreed upon
maximum exposure;

 
Ÿ
Development of joint key messages and joint material to potential Customers;

 
Ÿ
Providing the other Party a reasonable number of copies of marketing materials
free of charge;

 
Ÿ
Participation, as appropriate, in trade shows, executive conferences, and
marketing events on dates and at locations mutually agreed to by the Parties;

 
Ÿ
Providing consulting services during normal business hours, as mutually agreed
to by the Parties, to address technical questions related to demonstration,
marketing, operation, use and installation of the products and/or services;

 
Ÿ
Providing marketing training on dates and at locations mutually agreed to by the
Parties, free of charge; and/or

 
Ÿ
Mutually supporting joint public relations road-­shows.

 
4.2
Expenses

 
The Parties shall bear their own respective expenses with relation to the
marketing activities described above except as otherwise agreed upon.
 
4.3
Means, Resources and Methods

 
Notwithstanding the foregoing, it is expressly agreed that each Party shall
remain solely responsible for defining the means, resources and methods for the
marketing and distribution of such Party’s core competencies, and the extent of
such means and resources shall be subject to business evolution.
 
5. Demonstrations & Demonstration Systems
 
5.1
Committed Demonstration Systems

 
Both Parties commit to set­up and maintain, at a minimum, the demonstration
facilities that will be available for Customer visits.
 
5.2
Software Licensing and Hardware Provisioning

 
For deployment in demonstration systems, to the extent of its rights to do so,
each Party will provide the necessary physical hardware and software licenses
free of charge to the other Party. For demonstration system components, any
software license or hardware components that need to be acquired from a third
party (for which a party does not have the intellectual property rights to
provide as described in the preceding sentence) will be acquired, at its own
costs by the Party requiring its use.
 
5.3
Support

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 4 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final



 
Each Party agrees to bear its own costs associated with such Party’s support of
the demonstration system.
 
6. Future Strategic Direction
 
Both Parties will cooperate to extend mutual market opportunities through direct
collaboration such as:
 
 
Ÿ
[REDACTED] (under separate agreements that will define the commercial terms and
conditions, including, milestones for delivery, any related costs, and
intellectual property ownership and/or interest rights)

 
Ÿ
Leveraging respective consumer research

 
Ÿ
New market development

 
7. Term ­Termination
 
7.1
Term

 
This Agreement shall come into force and effect on the last date of the
signature of both Parties (the "Effective Date") and shall remain in force for
an initial period of [REDACTED] from the Effective Date (hereinafter referred to
as "Initial Period"). Thereafter, this Agreement may be renewed for further
renewal periods of  [REDACTED] periods upon express written consent of both
Parties.
 
7.2
Termination

 
7.2.1
Either Party may terminate this Agreement in the event that: (i) the other Party
fails to perform any material obligation imposed upon it by this Agreement and
such failure is not cured within a [REDACTED] period following the date of the
of written notice to the defaulting Party of the non­-defaulting Party's intent
to terminate, (ii) the other Party becomes or is declared insolvent, becomes the
subject of any proceedings relating to its liquidation, insolvency or for the
appointment of a receiver or similar officer over or in respect of its assets,
or compounds or makes an assignment for all, or substantially all, of its
creditors, or enters into an agreement for the composition, extension or
readjustment of all, or substantially all, of its obligations, or (iii) there is
an allegation of infringement by one Party of the other Party’s Intellectual
Property Rights.

 
7.2.2
Either Party may terminate this Agreement without cause upon [REDACTED] prior
written notice to the other Party.

 
7.2.3
Upon termination or expiration of this Agreement for whatever reason, each party
shall return to the other Party any and all documents, and any and all other
information provided to it by the other party, save that either party may retain
one copy of such documentation and information for its own quality assurance and
record­keeping purposes in confidence.



8. Limitation of Liability
 
8.1
Special, Indirect, Punitive or Consequential Damages

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 5 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
 
Neither Party shall be liable to the other for any special, indirect, punitive,
or consequential damages (including but not limited to loss of profits,
business, revenue, good will or anticipated savings and loss of or damage to
data), incidental damages or punitive damages, even if advised that any of these
types of damages may occur.
 
[REDACTED]
 
[REDACTED]
 
8.3
No Purchase or Sales Commitments

 
This Agreement is entered into on a commercially reasonable efforts basis.
Notwithstanding anything to the contrary herein, neither Party shall have any
obligation to generate or have generated a minimum turnover for the other Party
during the term hereof. Each Party expressly waives any claim or right to
compensation in the case where for whatever reason, at any time during the term
of this Agreement or upon termination or expiration thereof, it has not made a
minimum volume of sales of its products or services, or has not received the
whole or part of the revenue, margin or turnover it expected to receive,
irrespective of whether (i) such expectation was known or agreed to by the other
Party, (ii) forecasts were provided to the other Party; and/or (iii) a Party has
invested time, means, marketing actions and/or resources to generate business.
 
9. Trademarks – Branding ­Advertising and Publicity – Indemnification ­IPR
 
9.1
Trademarks

 
9.1.1
Trademarks (hereinafter referred to as the “Trademarks”) shall mean any
trademark as well as any trade name which (i) are affixed by a Party on its
products or the products’ packaging, and/or used by a Party to designate its
services and/or (ii) are used in any marketing materials provided by a Party.

 
9.1.2
Each Party authorizes the other Party to use the other Party’s Trademarks solely
for the promotion of products and services falling within the scope of this
Agreement (“Joint Offering”) in accordance with the terms and conditions of this
Agreement and in particular with the Alcatel-­Lucent and/or ESPRE graphic
standards guidelines or other written instructions regarding the use of each
Party’s Trademarks, which each Party will provide to the other upon request.
Such an authorization which is not a license is royalty free, non­exclusive and
non­transferable and grants to each Party no right in the other Party’s
Trademarks other than said authorization to use as provided herein. In
particular, no Party is authorized to affix the other Party’s Trademarks on any
of its products or packaging or on any documentation that does not relate to the
Joint Offering.

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction

 
Page 6 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
 
9.1.3
Each Party undertakes not to apply for registering or register or the like the
other Party’s Trademarks, as mark, trade name, Internet domain name or
otherwise, for any product or service, in any country in the world. Before any
release by a Party on any media (including Internet) of any new material
(including without limitation, brochures, leaflets and other marketing
documentation) using the other Party’s Trademarks, prior written approval shall
be obtained from this Party



9.1.4
Each Party further undertakes to strictly comply with the other Party’s
requirements for the use of its Trademarks at all times and pursuant to its
written specifications. Marketing and promotional activities include, but are
not limited to, internal presentations, case studies, sales and trade show
presentations, movies and videos, web content, advertising, and point of sales

 
9.1.5
Any goodwill attaching to any Party’s Trademarks, shall belong to their
respective owners.

 
9.1.6
In addition to the above, ESPRE shall be authorized to use the “in collaboration
with ALCATEL-­LUCENT” logo to promote the collaboration with Alcatel-­Lucent
under this Agreement. This authorization of use shall be given to ESPRE upon
execution of this Agreement pursuant to a separate agreement substantially in
the form of the enclosed draft as provided in Annex;

 
9.2
Advertising and Publicity

 
9.2.1
Each Party grants to the other the right to use the other Party’s marketing
materials as provided by the owning Party in support of the joint marketing
activities contemplated under this Agreement. The receiving Party shall not
alter the marketing materials in any manner, except as authorized in writing by
the owning Party.

 
9.2.2
Each Party may advertise and promote the Joint Offering with the other Party’s
written consent and in a manner intended to achieve optimum development of the
business in accordance with the terms and conditions of this Agreement. Each
party shall obtain the written approval of the other Party prior to the
implementation of any advertising campaign that includes the joint offer and/or
the other Party’s tradename or trademarks, including but not limited to the “in
collaboration with ALCATEL-­LUCENT” logo.

 
9.3
Copyright in the Offering Documentation.

 
Alcatel-­Lucent shall own all right, title and interest, including without
limitation copyright, in and to jointly developed offer documentation, such as,
but not limited to, marketing materials, installation manuals, and user manuals.
ESPRE shall grant to Alcatel-­Lucent a non­exclusive, non­transferable,
royalty-­free license to use ESPRE's copyrighted materials solely for the
purpose of inclusion in jointly developed offer documentation and in any
derivative works thereof. Where a derivative works is (i) any work of authorship
that is based, in whole or in part, upon one or more pre­existing works (e.g.,
the marketing materials), such as a revision, modification, translation,
abridgment, condensation, expansion or any other form in which such pre­existing
works may be recast, transformed or adopted and (ii) which, if prepared without
authorization of the owner of the copyright in such pre­existing work, would
constitute a copyright infringement.
 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction

 
Page 7 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final



 
9.4
Intellectual Property Rights in Joint Information

 
Subject to Section 9.3, all Joint Information (defined below in this Section
9.3), except publicly known information, shall, if in written or other tangible
form, be marked “PROPRIETARY Alcatel-Lucent­-ESPRE” and shall be maintained
confidential by both Parties. Any Joint Information, except publicly known
information, if in intangible form shall be reduced to a written or other
tangible form within [REDACTED] and marked accordingly. Subject to a Party’s
preexisting rights in any solely owned information contained in the Joint
Information, the Parties shall own the Joint Information jointly. Each Party may
use the Joint Information, royalty-­free, for any purpose subject to any
provisions in this Agreement. A Party may disclose or license the Joint
Information, or any portion thereof, to a third party without the permission of
and without accounting to, the other party provided that such third party agrees
to confidentiality provisions for the Joint Information which are not less
restrictive than the provisions herein. Joint Information may be disclosed for
purposes of obtaining patent protection pursuant to the provisions of this
Section 2.2. Joint Information means any newly developed manufacturing process
information, product, service, software, technical information or other
information that is developed while doing work specific to the Development
Project by a contribution of one or more of one Party’s employees, agents or
consultants jointly with one or more of the other Party’s employees, agents or
consultants specifically in performing work under this Agreement, and not
covered by another Agreement between the Parties. The term does not mean and
does not include any existing intellectual property, product or underlying
information of a Party developed prior to the Effective Date of this Agreement
or during the term of this Agreement solely by or on behalf of Alcatel­-Lucent
or ESPRE.
 
9.5
Sole Inventions

 
All right, title and interest in and to inventions, patents, works of
authorship, trade secrets, know­how or any other intellectual property created
solely by a Party specifically in performing work under this Agreement, and not
covered by another Agreement between the Parties, which inventions are not made
jointly with employees, contractors, consultants or agents of the other Party,
shall remain vested in the Party which created it. Either Party may file patent
applications for its sole inventions, but neither Party shall be required to
file such patent applications, secure any patent or maintain any patent.
 
9.6
Joint Inventions

 
For purposes of this Agreement, a “Joint Invention” shall mean any invention
made jointly by one or more of Alcatel­-Lucent’s employees, contractors,
consultants or agents, working on the Development Project, with one or more of
ESPRE’s employees, contractors, consultants or agents, which Joint Invention is
first conceived or first actually reduced to practice specifically in performing
work under this Agreement, and not covered by another Agreement between the
Parties. The following provisions of this Section 9.6 shall apply only with
respect to any Joint Invention:
 

 
(i) 
 Alcatel­-Lucent shall have the first right to file a patent application in the
United States on such Joint Invention and it shall promptly notify ESPRE whether
it elects to file such application. ESPRE shall have the right to file a patent
application in the United States on such Joint Invention in any case in which
Alcatel-­Lucent does not elect to so file.

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 8 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final



 

 
(ii)
The Party that elects to file a patent application on such Joint Invention in
the United States shall have the first right of election to file a corresponding
patent application in each foreign country or, where applicable, community of
countries. Such Party shall notify the other Party of those foreign countries,
if any, in which it elects to file such patent applications. The other Party
shall have the right to file patent applications on such Joint Inventions in all
other foreign countries.

 
(iii)
The expenses for preparing, filing and prosecuting each application, and for
issue of the respective patents, shall be borne by the Party which prepares and
files the application, except that expenses associated with official patent
office fees, taxes, annuities and translation costs, if applicable, shall be
equally divided between Alcatel-­Lucent and ESPRE, and paid as specified in
Section 9.6(iv). The other Party shall have the right to review and comment on
each such application prior to its filing, and shall furnish the filing Party
with all documents, information, or other assistance that may be necessary for
the preparation, filing and prosecution of each such application.

 
(iv)
In the case of an application for patent that is filed in a country that
requires the translation of the application or payment of taxes, maintenance
fees or annuities on a pending application or on an issued patent, the Party
that files the application shall pay such taxes, maintenance fees or annuities
on the pending application or the issued patent and shall invoice the other
Party for one­-half (1/2) of all such expenses, which shall be payable by the
other Party within [REDACTED] of the invoice.

 
(v)
In the event that a Party does not wish to pay its share of expenses associated
with a patent application or an issued patent in any country as specified in
Section 9.6(iv), such Party shall notify the other Party in writing of its
refusal to share in such expenses, and shall assign all its right, title and
interest in such patent application or issued patent in such country to the
other Party, subject to existing licenses and rights granted by such Party to
third parties. Concurrent with the execution by such Party of all necessary
documents associated with such an assignment, the other Party shall grant to the
Party and its Related Companies personal, non­transferable, nonexclusive,
royalty-­free, licenses (with no sublicensing rights) under such patent
application or issued patent to make, have made, use, lease, sell, offer for
sale and import. Such nonexclusive licenses shall be for any and all products
and services of the kinds furnished or used in the operation of the Party’s and
its Related Companies’ businesses.

 
(vi)
Subject to the provisions of Section 9.6(v), the Parties shall each have an
equal title interest in each application and patent for such Joint Inventions,
with ESPRE holding an undivided one-­half (1/2) interest and Alcatel-­Lucent
holding an undivided one-­half (1/2) interest.

 
(vii)
Subject to the provisions of Section 9.6(v), each Party shall have the right to
grant nonexclusive licenses under applications and patents covering such Joint
Inventions, and each Party hereby consents to the granting of such licenses by
the other Party. Each Party shall have the right to retain all royalties that it
receives for granting licenses, without accounting therefor to the other Party.

 
9.7
No Additional Licenses Unless otherwise specifically expressed herein, no
license to, or right (including, but not limited to ownership of a Party, under
any patent, patents, copyright, trade secrets, trademarks, service marks, trade
names or any other intellectual property rights, is either granted or implied by
the conveying of any information to such Party. None of the technical or other
information which may be disclosed or exchanged by the Parties shall constitute
any representation, warranty, assurance, guarantee or inducement by either Party
to the other of any kind, and, in particular, with respect to the
non­infringement of patent or any other intellectual property rights, or other
rights of third persons or of either Party

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 9 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final



 
10
Miscellanea

 
10.1
Notices

 
Notices must be in writing and must be communicated by confirmed facsimile,
certified or registered mail, overnight mail or personal delivery as indicated
here below at Sections 10.1 and 10.2
 
10.1.1
Except as provided under Section 10.1.2 hereafter, any notice or demand
described in this Agreement or required by law must be addressed as follows:

 
For Alcatel-­Lucent:
 
Alcatel-­Lucent
and
Alcatel-­Lucent
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]



For ESPRE:
 
ESPRE Solutions, Inc.
Attn: William J. Hopke
5700 West Plano Parkway
Suite 2600 Plano, TX 75093
 
10.1.2
Any notice or demand to Alcatel­Lucent as provided under Sections 9.1 and 9.2
shall be submitted to one of the following approvers no less than 5 business
days in prior to production.

 
[REDACTED]
and
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction

 
Page 10 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
 
10.1.3
The effective date of a notice will be (1) the date of a facsimile evidenced by
a successful facsimile transmission report, (2) five (5) days following the date
mailed for certified or registered letters, (3) two (2) days following the date
mailed for overnight letters, or (4) when delivered, if in person, by courier or
by commercial delivery service. The above addresses may be changed at any time
by giving written notice as provided above.

 
10.2
Assignment

 
Neither this Agreement or any of either Party’s rights or obligations herein may
be assigned or transferred without the prior written consent of the other Party
and any attempt to do so shall be without effect.
 
Notwithstanding the foregoing, Alcatel-Lucent may assign this Agreement to an
Affiliate without the other Party’s written consent. An Affiliate shall mean a
party controlling, controlled by, or under common control as a Party, where
control means (i) right to control (directly or indirectly) the majority of
shares or other securities entitled to vote for election of directors (or other
managing authority); or (ii) owning and controlling (directly or indirectly) the
majority of whose ownership interest representing the right to manage such
corporation or other legal entity, if it does not have outstanding shares or
securities.
 
10.3
Force Majeure

 
Neither Party will be considered in default or liable for any delay or failure
to perform any provision of this Agreement if such delay or failure arises
directly or indirectly out of an act of God, acts of the public enemy, strikes,
labor disputes, freight embargoes, quarantine restrictions, insurrection, riot,
and other such causes beyond the reasonable control of the Party responsible for
the delay or failure to perform. The affected Party shall notify the other Party
within [REDACTED] of the occurrence.
 
10.4
Confidentiality

 
10.4.1
During the Term of this Agreement and for [REDACTED] from the date of disclosure
(the “Protection Period”), each Party will protect and ensure that its
Affiliates will protect “Confidential Information” (as defined below) by using
the same degree of care, but no less than a reasonable degree of care, to
prevent the unauthorized use, dissemination or publication of the Confidential
Information as the Party uses to protect its own Confidential Information of a
like nature. Each Party will provide reasonable prior notice to the other Party
and will support the disclosing party is seeking a protective order if required
to reveal the Confidential Information under a subpoena, court order or other
operation of law. At the end of the Protection Period, the confidentiality
obligations end. “Confidential Information” is information that (i) is
specifically itemized in this Agreement, or (ii) is both described generally in
this paragraph and (a) marked at the time of disclosure to show its confidential
nature, or (b) unmarked (for example, orally or visually disclosed) but treated
as confidential at the time of disclosure, and described in detail and
designated to show its confidential nature in a written message sent to the
other Party within [REDACTED] after disclosure, or (c) due to its character,
nature, or method of transmittal, a reasonable person under the circumstances
would treat as confidential, except that Confidential Information does not
include information that satisfies an “Exception,” or (d) the [REDACTED]
described in Section 3.2 and all information ESPRE observes in such lab, whether
or not marked or designated as confidential. Confidential Information is only
Confidential Information from the time of disclosure until the earlier of the
time when an Exception is satisfied or the Protection Period ends. Confidential
Information shall generally include any information concerning this Agreement,
the business and research activities and interest of a Party, and any
confidential information such as technical or commercial data, price structures,
costs or administrative information made available to the other Party or which
it may have learned in the performance of this Agreement.

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction

 
Page 11 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
 
10.4.2
An “Exception” will mean information which:



 
Ÿ
was already in the possession of the recipient prior to disclosure by the
disclosing Party without any restrictions, or

 
Ÿ
was already, or becomes, part of the public domain without violation of this
Agreement , or

 
Ÿ
was acquired by the recipient Party from a third party without any obligation of
confidentiality, or

 
Ÿ
is approved for release by prior written authorization by the disclosing Party,
or

 
Ÿ
is independently developed or learned by the recipient Party without use of the
confidential information of the disclosing Party or breach of this Agreement;

 
Ÿ
is disclosed by the recipient Party with the disclosing Party’s prior written
approval; or

 
Ÿ
is obliged to be produced (after notice to the disclosing Party by the recipient
Party whenever it is possible) under applicable law or any other law or
regulation including any order of a court jurisdiction, after seeking further
protection

 
10.5
Expenses

 
The Parties will be solely responsible for the expenses they individually incur
as it relates to this Agreement and both Parties will exercise reasonable
efforts to minimize expenses associated with meetings including, but not limited
to, meeting via telephone, personal computer conferencing, exchanging documents
electronically, and/or using e­mail or fax machines.
 
10.6
Governing Law

 
This Agreement shall be governed by and construed exclusively in accordance with
the laws of the State of [REDACTED] as applied to contracts formed and intended
to be performed within such state, to the exclusion of its conflicts of law
provisions.
 
10.7
Dispute Resolution and Arbitrations

 
10.7.1
In the event of a dispute, prior to taking any other legal actions, an aggrieved
Party shall provide written notice to the other Party of its intention to engage
in informal discussions to resolve the dispute pursuant to this Section. For a
period of no more than [REDACTED] from the date of such notice, unless otherwise
extended by mutual agreement, authorized representatives of both Parties will
endeavor, in good faith, to settle the dispute.

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 12 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
 
10.7.2
In the event the authorized representatives are unable to resolve the dispute
within such [REDACTED] either Party may provide written notice to the other
Party requesting escalation of the dispute to the Parties’ next appropriate
level of management (”Senior Representatives”). The Parties will use good faith
efforts to schedule the meeting of the Senior Representatives within [REDACTED]
from such notice. The Senior Representatives will meet to discuss the matter and
will endeavor, in good faith, to settle the dispute within [REDACTED] from the
meeting.

 
10.7.3
If the Parties’ Senior Representatives are not able to resolve the dispute
within [REDACTED] from the meeting and unless otherwise agreed upon, the Parties
shall submit the dispute to arbitration as defined below.

 
10.7.4
All statutes of limitations shall be tolled during this dispute resolution
process.

 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
10.8
Non-­Exclusivity

 
10.8.1
Each Party may offer to any of its potential customers (either by itself,
together with third parties or, in its discretion, authorize other parties to
offer) any of its products and/or services in the territory including, without
limitation, any of its products or services relating to its core competencies.
Nothing contained in this Agreement is meant to be, and nothing shall be
construed as, a limitation or a restriction upon either Party in the sale or
licensing of any of its products or services within the territory at whatever
price or terms of sale such Party may deem appropriate.

 
10.8.2
Furthermore either Party may independently develop, acquire and market
materials, products and services that may be competitive with (despite any
similarity to) the other Party’s products or services or the joint offering.

 
10.8.3
The Parties hereto shall act as independent contractors in the performance of
this Agreement. This Agreement does not create a partnership or joint venture
between the parties hereto, or the relationship of employer and employee or of
principal and agent, and neither party shall represent otherwise to a third
party. Neither party shall act as agent for, nor ESPRE of, the other party for
any purpose whatsoever, and the employees of one party shall not be deemed to be
employees of the other party.

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction

 
Page 13 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
 
10.8.4
A joint offering to a specific customer in response to a Request for Proposal or
similar document shall be made pursuant to a separate Teaming Agreement that
will set out the details of the joint proposal and the obligations of the
Parties with regard to it.

 
10.9
No Right to Bind or Commit the Other Party



Nothing in this Agreement shall be construed to grant either party the right to
make commitments of any kind for or on behalf of the other party without the
prior written consent of the other party and neither party shall have any power,
right or authority to bind the other party or to assume or create any obligation
or responsibility, whether expressed or implied, on behalf of the other party.
 
11.10
Entire Agreement



This Agreement represents the complete understanding of the Parties as it
relates to the subject matter of this Agreement, and except for the
non­disclosure agreement, supersedes any prior agreements, understandings and/or
communications between the Parties as it relates to the subject matter herein.
This Agreement cannot be modified except in writing, which must be signed by an
authorized representative of each Party.
 
IN WITNESS WHEREOF, ESPRE and Alcatel-Lucent have each caused this Agreement to
be signed and delivered by their duly authorized representatives the day and
year first above written.
 
FOR AND ON BEHALF OF:
 

ESPRE Solutions, Inc.   Alcatel-Lucent USA Inc.          
Signed:
   
Signed:
 
Printed Name:
   
Printed Name:
 
Title:
   
Title:
 
Date:
   
Date:
 

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction
 
 
Page 14 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final





ANNEX


AUTHORIZATION OF USE AGREEMENT


This agreement is entered into on November 17, 2008 (the “Effective Date”) by
and between


ALCATEL LUCENT, a French company having its registered office at 54, rue La
Boétie 75008 Paris, France (hereafter “ALU”)


ALCATEL-LUCENT USA INC., a corporation organized and existing under the laws of
Delaware, having its principal place of business at 600 Mountain Avenue, Murray
Hill, NJ07974­0636, United States of America (hereafter “Alcatel-Lucent”)



 
on the one hand,



and


ESPRE Solutions, Inc., a corporation organized and existing under the laws of
Nevada, having its principal place of business at 5700 West Plano Parkway, Suite
2600, Plano, TX 75093 (hereafter “ESPRE”)



 
on the other hand,



(for ALU, ALCATEL-LUCENT and ESPRE, individually a “party” and together, the
“parties”)


WHEREAS, ALU and ALCATEL-LUCENT respectively or jointly are the owners of rights
in the names / trademarks and service marks ALCATEL, ALCATEL-LUCENT, LUCENT and
the “in collaboration with ALCATEL-LUCENT” logo as shown in Annex (the latter
hereinafter referred to as the “Mark”),


WHEREAS, on November 17, 2008, ESPRE and ALCATEL-LUCENT an ALU Subsidiary (under
the present agreement, “ALU Subsidiary” means : any company which, at the
pertinent time, through direct or indirect ownership of more than fifty percent
(50%) of the voting stock, is controlled by, under common control with, or in
control of ALU ; the term "control" meaning the power to elect directors) have
entered into an agreement (the “Collaboration Agreement”) whereby they will
collaborate to promote integrated products and services in the [REDACTED].


WHEREAS, in order to refer to the relationship between ESPRE and
ALCATEL-LUCENT under the Collaboration Agreement, ESPRE wishes to use the Mark
and ALU and ALCATEL-LUCENT wish to authorize such a use under the conditions set
forth in the present agreement.
 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 15 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
 
NOW THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS,
 
Article 1 – Authorization of use


1.1 ALU and ALCATEL-LUCENT hereby grant to ESPRE a royalty free authorization to
use the Mark in its documentation including on its Web site. This authorization
is strictly limited to the sole purpose of promoting the collaboration existing
under the Collaboration Agreement and with respect to the products and services
falling within the scope of the Collaboration Agreement. This authorization is
non­exclusive, personal in nature to ESPRE, non­transferable, does not convey
any licensing or sublicensing rights to ESPRE, does not give ESPRE any right or
interest in the Mark except the right to use it as described in the present
agreement, and shall not inure to the benefit of any successor in right or
interest of ESPRE.


1.2 Under the present agreement, ESPRE is not entitled to file or proceed with,
any action ­whether defensive or offensive-­based on the Mark.


1.3 ESPRE further undertakes not to apply for registering or register or the
like the Mark or any distinctive part thereof, as mark, name, Internet domain
name or otherwise, for any product or service, in any country in the world.
 
Article 2 – Usage of the Mark


ESPRE agrees that:
 
-
it shall use the Mark in strict accordance with the Alcatel-Lucent Co­Marketing
Branding Logo Guidelines as attached in Annex (the “Guidelines”),

 
-
it shall strictly comply with ALU and ALCATEL-LUCENT’s further requirements for
the use of the Mark at all times, pursuant to their written specifications ;

 
-
samples of initial and of each new use of the Mark on any material including on
the Internet (the “Samples”) shall be sent by ESPRE for prior written approval
of ALU and ALCATEL-LUCENT at the address indicated in the Guidelines; any Sample
approved by ALCATEL-LUCENT shall be deemed to have received approval on behalf
of ALU as well,

 
If needed in order to prepare material bearing the Mark, ESPRE may request
appropriate additional information or templates at the address indicated in the
Guidelines.
 
Article 3 – Termination


3.1 The term of the present agreement shall be coterminous with the
Collaboration Agreement.


3.2 ALU and ALCATEL-LUCENT may also terminate the present agreement in their
sole discretion at any time upon [REDACTED] notice, in particular in the event
ESPRE uses the Mark in any manner inconsistent with the provisions of this
agreement.


3.3 Upon termination of the present agreement, ESPRE shall immediately cease any
use of the Mark, shall refrain from displaying any material bearing the Mark and
shall deliver to ALU or ALCATEL-LUCENT, free of any charge, any material bearing
the Mark which are in its possession or under its control.


Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction

 
Page 16 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final

 
Article 4 ­Warranty


ESPRE shall indemnify ALU, ALCATEL-LUCENT and any ALU Subsidiary from and
against any claim or legal action from any third party arising out from any use
of the Mark by ESPRE not conform to the present agreement. ESPRE shall
compensate ALU and/or ALCATEL-LUCENT and/or any ALU Subsidiary as the case may
be, without limitation, for all damages and consequences of such claims and
actions, including attorney fees.
 
Article 5 – Notices


All written notices to be given under the present agreement shall be in English
language and addressed to the receiving party’s address set forth below or to
such other address as a party may designate by notice hereunder:


if to ALU and/or ALCATEL-LUCENT (except for the Samples as defined at article 2)
:


ALCATEL-LUCENT
Attn : General Trademark Counsel
54, rue La Boétie
75008 Paris,
France
trademark.department@Alcatel-Lucent.com


if to ESPRE:


ESPRE Solutions, Inc
Attn: William J. Hopke, President
5700 W. Plano Parkway, Suite 2600
Plano, TX 75093
 
Article 6 ­Entire agreement / Invalidity / Surviving provisions


6.1 The present agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof, it being understood and agreed that
all prior and contemporaneous representations, statements, understandings and
agreements, oral or written, between the parties are merged into this present
agreement, which alone fully and completely expresses the parties agreement.


6.2 If any provision of the present agreement shall for any reason be found or
held to be invalid or unenforceable, such a finding or holding shall in no way
affect the validity or enforceability of any other provision of this agreement.


6.3 The provisions under articles 1.2, 1.3, 3.3, 4, 5 and 7 shall survive the
termination of the present agreement.


Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 17 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final





IN WITNESS WHEREOF, the parties hereto have caused the present agreement to be
executed by the authorized representative designed below as of the Effective
Date


(signed in 2 originals : 1 for ALU and ALCATEL-LUCENT, 1 for ESPRE)


For ALCATEL LUCENT
 
For ALCATEL-LUCENT USA INC.
                 
[REDACTED]
 
[REDACTED]
 
name
 
name
         
General Trademark Counsel
 
General Trademark Counsel
 
title
 
title
         
For ESPRE Solutions, Inc.
             
William J. Hopke 
     
name
             
President and CEO 
     
title
     

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 18 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final





ANNEX ­Alcatel-Lucent
Co-­Marketing Branding Logo Guidelines


[image.jpg]
 
Alcatel-Lucent customer co­branding logo is to be used for
Alcatel-Lucent customer marketing materials only.


Please delete all previous co­-branding logos and use the “in collaboration
with” logo for all customer co-­branding applications.

 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 19 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final





Brand & Logo Usage Guidelines
 
[image2.jpg]


Logo Elements


Logo elements may not be modified or altered
Linking Phrase:


 
•The customer co-­marketing logo includes the linking phrase "In Collaboration
with."

Icon:


 
•The “A” and “L” are written in a fluid manner, which implies movement. Purple
symbolizes ambition and is associated with creativity, wisdom, and dignity.

WordMark:
 
•A strong contemporary typeface with the combined name Alcatel-Lucent.



General Usage Guidelines:


 
Ÿ
The “In collaboration with” logo can never be combined with any other logo to
form a composite logo.



 
Ÿ
The “In collaboration with” logo may not be altered in any way from the way it
is provided by Alcatel-Lucent.



 
Ÿ
The “In collaboration with” logo may not be used for any other purpose without
permission.



 
Ÿ
The “In collaboration with” logo may be reproduced in all black or with the
Wordmark in black and the Icon and stylized hyphen “dot” between the words
Alcatel and Lucent in purple (Pantone 266).



 
Ÿ
The “In collaboration with” logo must always maintain a minimum staging of 1/2
the diameter of the Icon of clear space around the entire logo.



 
Ÿ
Preferred placement of the “In collaboration with” logo is on a white or light
color background. If placed over a dark color background a white frame must be
placed behind the logo, which includes the minimum clear space

 

 
o
The logo can be placed on a screened background as long as the logo is clearly
visible and the background is of high contrast.



 
Ÿ
The Brand Strategy and Advertising Group must receive a layout of all materials
that include the “In collaboration with” logo for review and approval prior to
production.

 

 
o
These materials must be submitted to one of the following approvers no less than
5 business days in prior to production.

 
[image3.jpg]


Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 20 of 22

--------------------------------------------------------------------------------

 

Alcatel-Lucent/ESPRE Collaboration Agreement
Final



 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]





Print Usage Guidelines
Logo Size:


 
Ÿ
The "In Collaboration with” logo must be smaller than the customer logo. A
general formula is half the size of the length and width of the customer logo.

 
Ÿ
“In Collaboration with” must be at least one and a half (1 1/2) inches in width.

 
Ÿ
Vertical height must be no less than 50% of the customer’s logo measured
diagonally or vertically, whichever is greater.



Logo Position:
 
Ÿ
Must appear in the lower left or right corners of the advertisement, or embedded
in the copy block.

 
Ÿ
May not be part of the visual element of the promotional material. There should
be a space of at least 1/2 of the height of the Icon between the entire
signature and any edge of the printed surface.

 
Ÿ
The area surrounding the logo should be even, un­-patterned, and free from
typography, illustration or other graphic elements.



Logo Color:
 
Ÿ
In color applications, the Icon and stylized hyphen “dot” must always be printed
in Pantone 266; process mix CMYK; C­70, M­85, Y­0 K­0 or RGB; R­105, G­80,
B­161.

 
Ÿ
The logo may be reproduced in black.



Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction


 
Page 21 of 22

--------------------------------------------------------------------------------

 
 
Alcatel-Lucent/ESPRE Collaboration Agreement
Final





Media Usage Guidelines
Television, Inflight, and Infomercials:
 
Ÿ
“In Collaboration with” must be incorporated into the broadcast in appropriate
context.

 
Ÿ
“In Collaboration with” must appear for at least three (3) seconds in a :30
second commercial.

 
Ÿ
Minimum of a five (5) word voice­over copy mention must be included and may not
appear in legal disclaimer tag.



Radio Advertising:

 
Ÿ
Must be at least one mention of Alcatel-Lucent and/or products per 60-­second
spot and may not appear in legal disclaimer tag.



Screen Placement:

 
Ÿ
Must be completely within the title­-safe area and must not be less than 50% of
the customer’s logo measure vertically or diagonally, whichever is greater.



Outdoor Advertising:

 
Ÿ
“In Collaboration with” must not be less than 50% of the customer’s logo
measured vertically or diagonally, whichever is greater.

 
 
Alcatel-Lucent – ESPRE Confidential Use
Pursuant to Company Instruction
 
 
Page 22 of 22

--------------------------------------------------------------------------------